Exhibit 4.21 Amendment 3 to Agreement dated 26th Dec’08 signed by and between Dr. Reddy’s Laboratories Limited Bollaram Road, Miyapur, Hyderabad 500 049 India (Hereinafter referred to as “Dr. Reddy’s”) And Prana Biotechnology Ltd Level 2, 369 Royal Parade, Parkville Victoria, 3052 Australia (Hereinafter referred to as “Prana”) Dr. Reddy’s and Prana are collectively referred to as the “PARTIES” This amendment will include the following additional clauses in the above mentioned agreement and will be in effect from 6, July 2009 onwards. 1. Terms to be added i. The following section is inserted in Appendix A: “Sub-Project 1C: Laboratory testing to determine reduction in N-Oxide impurity below 3ppm using Acetone slurry procedure on IDT batch number-DA1020702.1 Prana have requested Dr. Reddy’s to investigate whether it is possible to reduce the levels of Quinoline N-Oxide intermediate to below 3ppm by using the acetone slurry procedure developed under sub-project 1B. This is with a view to purify the whole batch DA1020702.1 at a later stage should the need arise. In addition to the process development and optimisation goals detailed in Sub-Project 1 as detailed out in the main agreement dated 26th Dec’08, Dr. Reddy’s will perform the following activities toward this amendment: a) Perform complete analysis on IDT batch sample received from Prana, using validated analytical methods already available with Dr Reddy’s for PBT2. (Including solid state NMR but excluding microbial testing and bacterial endotoxins) b) Undertake 3 X 5gm experiments to conclude on the acetone volume equivalence to input quantity of API, which is required to reduce N-Oxide content below 3ppm. The purpose of these experiments would be to analyze performance of acetone slurry in reducing N-Oxide content in PBT2 below 3ppm. The only testing to be performed on 3 slurried samples is for N-Oxide content using LC-MS c) Replicate slurry procedure with the optimum volume equivalence of acetone on minimum of l0gm API. From resulted lot of PBT2 API, approximately 5gm of the slurried compound would then be used for performing complete analysis (including solid state NMR but excluding microbial testing and bacterial endotoxins) so as to generate a Certificate of Analysis (COA) for the lot. d) Generate a report detailing experiments, results and conclusions drawn for Prana’s review and acceptance. Page 1 of 2 Dr.Reddy wi1l need a minimum of 50gms sample from IDT batch- DA 1020702.1 to perform the scope of work detailed under this amendment. Work will commence as soon as Prana has supplied the material. ii. The following section is inserted in Clause 3 under “Sub-Project Pricing”: “Sub-Project 1C: Laboratory testing to determine reduction in N-Oxide impurity below 3ppm using Acetone slurry procedure on IDT batch number- DA1020702.1 -USD 10,500/- The payment terms for this Sub-project shall be: Sub-Project 1C: 100% (USD 10,500) after submission of final sub-project report. All other terms and conditions of the original Agreement dated 26th Dec’08 remain unchanged. In witness whereof, the parties hereto have signed this Agreement Signed for and on behalf of Signed for and on behalf of Dr.Reddy’s Laboratories Limited Prana Biotechnology Ltd. Signature Signature Name: Manoj Mehrotra Name: Caroline Head V.P, CPS CAROLINE HERD HEAD OF DEVELOPMENT Witness Signature Witness Signature Witness Name: Ruturaj Kulkarni Witness Name: ELISABETH GAUTIER Head of Discovery & Nonclinical Dvt. Manager Page 2 of 2 Amendment 4 to Agreement dated 26th Dec’08 signed by and between Dr. Reddy’s Laboratories Limited Bollaram Road, Miyapur, Hyderabad 500 049 India (Hereinafter referred to as “Dr. Reddy’s”) And Prana Biotechnology Ltd Level 2, 369 Royal Parade, Parkville Victoria, 3052 Australia (Hereinafter referred to as “Prana”) Dr. Reddy’s and Prana are collectively referred to as the “PARTIES” This amendment will include the following additional clauses in the above mentioned agreement and will be in effect from 5 Sept, 2009 onwards. This amendment will supersede “Amendment 3 to the Agreement” dated 6th July 2009 in its entirety. 1. Terms to be added i. The following section is inserted in Appendix A: “Sub-Project 1C: Laboratory testing to determine reduction in N-Oxide impurity below 3ppm on batch sample from IDT batch number- DA1020702.1 through set of experiments proposed.” Prana have requested Dr.Reddy’s to investigate whether it is possible to reduce the levels of Quinoline N-Oxide intermediate to below 3ppm by using the acetone slurry procedure developed under sub-project 1B. This is with a view to purify the whole batch DA1020702.1 at a later stage should the need arise. However after an initial set of experiments already performed under amendment 3 to the Agreement by Dr. Reddy’s, involving the use of different volumes of acetone it was concluded that simple acetone slurry has no effect on N-Oxide content. This conclusion therefore prompts additional experiments to find out suitable reaction condition for lowering N-Oxide content. Dr Reddy’s proposes following set of experiments (listed in the order of priority). Those would be undertaken to determine the effect of different reaction conditions on N-Oxide content. Dr Reddy’s will perform initial three experiments (Experiment-1 to 3) in sequence to study effect of different reaction conditions. However if none of these experiments yield desired result, then Dr Reddy’s would undertake and complete remaining set of experiments (Experiments-4 to 6) to check lowering in N-Oxide levels in PBT2 in any of the respective reaction conditions. Page 1 of 4 Experiment-1: Acetone washing at higher temperature will be tried to remove N-Oxide. As N-Oxide is soluble in acetone and PBT2 is insoluble in acetone, high temperature might help in increasing the solubility. Experiment-2: Recrystallisation using ethanol-water mixture, as per the method used for the production of the PBT2 laboratory assurance batches, will be tried to see the effect on N-Oxide levels. Experiment-3: N-Oxide solubility was checked in the past in different solvents and it was found that it is having good solubility in most of the organic solvents. Albeit high solubility in acetone, our initial experiments shown no effect in cleaning-up the IDT batch sample. Dr Reddy’s hypothesize this could be due to interaction of phenolic OH of N-Oxide and tertiary amine group of PBT2. Although the compound was isolated as hydrochloric acid salt there could be a possibility for this interaction to occur. Hence one experiment could be planned by adjusting the pH to acidic 1-2 using hydrochloric acid in water toluene mixture. It might help to minimize the interaction of phenolic OH and amine, thereby lowering the levels of N-Oxide. Experiement-4: In current process developed by Dr Reddy’s, crude is isolated at 6-6.5 pH in water-toluene mixture. Same procedure will be followed on the IDT batch, to see the effect of pH on N-Oxide levels. Experiment-5: As N-Oxide can react with thionyl chloride, PBT2 which is having N-Oxide will be treated with little amount of thionyl chloride. Experiment-6: The compound can be treated with sodium borohydride under optimum reaction conditions to see the effect. General Work Plan: Each experiment will be performed on 2 g scale. Out-put material from each experiment will be analyzed for N-Oxide content using LC-MS. The experiment showing positive result would be then repeated to ensure N-Oxide levels below 3ppm. One batch on higher scale (5-10gm) will be undertaken in order to generate enough material that would be sufficient to perform additional ethanol-water re-crystallization (to ensure polymorphic purity) and complete analysis in the end of resulting API. Page 2 of 4 If any one of the above experiments yield desired result, then Dr Reddy’s will prepare a experimental report, which would become a future reference, should need arise to purify the complete IDT batch. The report will also include the experimental details, results and discussion of all experiments actually performed, including those performed under amendment 3 to the Agreement, in the course of this Sub-Project. However, if none of the above six (6) experiments show improvements in bringing levels of N-Oxide below 3ppm then both Prana and Dr Reddy’s would discuss the way forward, while bringing logical closure to this scope of work in the form of a report detailing the experimental details, results and discussion of all experiments, including those performed under amendment 3 to the Agreement, undertaken in the course of this Sub-Project. For the avoidance of doubt, any additional scope toward analytical method for identifying new impurities, solvents and/or heavy metals getting introduced by virtue of any one of the above experiments deemed useful in reducing the levels of N-Oxide in PBT2, will be treated as a separate Sub-Project and will be subject to a separate amendment to original Agreement dated 26th December 2008. Schedule: Approximately 1 month from the date of go-ahead from Prana. Dr.Reddy’s has received 50gm sample from the IDT batch number-DA1020702.1 already. Work will commence as soon as Prana authorizes the scope. ii. The following section is inserted in Clause 3 under “Sub-Project Pricing”: “Sub-Project 1C: Laboratory testing to determine reduction in N-Oxide impurity below 3ppm on batch sample from IDT batch number- DA1020702.1 -USD 10,500/- Page 3 of 4 The payment terms for this Sub-project shall be: Sub-Project 1C: 80% (USD 8,400) once after all experiments detailed in Amendment 4 are complete and analytical results are shared with Prana 20% (USD 2,100) after submission of Sub-Project 1C report to Prana in an acceptable format. All other terms and conditions of the original Agreement dated 26th Dec’08 remain unchanged. In witness whereof, the parties hereto have signed this Agreement Signed for and on behalf of Dr.Reddy’s Laboratories Limited Signed for and on behalf of Prana Biotechnology Ltd. Signature Signature Name: Manoj Mehrotra Name: Dianne Angus Witness Signature Witness Signature Witness Name: Ruturaj Kulkarni Witness Name: Elisabeth Gautier Page4 of 4 Amendment 5 to Agreement dated 26th Dec’08 signed by and between Dr. Reddy’s Laboratories Limited Bollaram Road, Miyapur, Hyderabad 500 049 India (hereinafter referred to as “Dr, Reddy’s”) and Prana Biotechnology Ltd Level 2, 369 Royal Parade, Parkville Victoria, 3052 Australia (hereinafter referred to as “Prana”) Dr. Reddy’s and Prana are collectively referred to as the “PARTIES” This amendment will include the following additional and amended clauses in the above mentioned agreement and will be in effect from 13Nov. 2009onwards. 1. Terms to be varied i. The following sentence in Clause 2 (as amended in the first amendment, dated 3rd February ‘09,1o the Agreement): (b) Dr. Reddy’s must receive written authority from Prana’s Head of Development or its Discovery and Non-Clinical Development Manager before commencing any Sub-Project. Subject to clause 3 (b) in relation to Sub-Project1 A, without such authority for a given Sub-Project, Dr Reddy’s must not undertake and may not charge Prana its fee for the Sub-Project or anyother amount. Following such written authorization by Prana for a given Sub-project, Prana. upon Dr. Reddy’s request, will also issue a Purchase Order for the materials to be manufactured in accordance with the given Sub-Project. If in relation to a given Sub-Project, Prana provides written authority to undertake the Sub-Project after the relevant commencement date specified in the Timetable, then the Parties will agree in writing in good faith on a new Timetable to replace the existing one. is replaced in its entirety with the following sentence: (b) Dr. Reddy’s must receive written authority from Prana’s Head of Development or its Discovery and Non-Clinical Development Manager before commencing any Sub-Project. Subject to clause 3 (b) in relation to Sub-Project 1 A, without such authority for a given Sub-Project, Dr Reddy’s must not undertake and may not charge Prana its fee for the Sub-Project or any other amount. Distinct from such written authorization by Prana for a given Sub-project, Prana, upon Dr. Reddy’s request, will also issue a Purchase Order for the materials that may be manufactured in accordance with the given Sub-Project for the sole purpose of obtaining the requisite government or regulatory licenses to enable the performance of that Sub-project. For the avoidance of doubt, the issuance, by Prana, of a Purchase Order in relation to any Sub-Project shall not be construed as authorization for the commencement of that Sub-Project and as such Prana will have no liability to pay Dr. Reddy’s for the Sub-Project fees or any oilier amount. If in relation to a given Sub-Project, Prana provides written authority to undertake the Sub-Project after the relevant commencement date specified in the Timetable, then the Parties will agree in writing in good faith on a new Timetable to replace the existing one. Page 1 of 4 ii. The following description of Sub-Project 2A in Clause 3, under Sub-Project Pricing; Sub-Project 2A: Manufacture of 500gm scale-up batch -USD 93,000/- is replaced in its entirety with (he following Sub-Project pricing description: Sub-Project 2A: Manufacture of approximately 1Kg scale-up batch -USD 120,000/- Sub-Project 2A: ●50% of the value will be paid as an advance (USD 46,500/-) on authorization of the Sub-project subject to clause 2(b) ● 50% of the contract value will be paid after completion (USD 46,500/-) is replaced in its entirety with the following Sub-Project pricing description: Sub-Project 2A: ● 50% of the value will be paid as an advance (USD 60,000/-) on aulhorization of the Sub-project subject to clause 2(b) ●50% of the contract value will be paid after completion (USD 60,000/-) iii. The following description of Sub-Projects 3 and 4 in Clause 3, under Sub-Project Pricing: Sub-Project 3 & 4: ●50% of the value will be paid as an advance (USD 42,500/-) on authorisation of the Sub-project subject to clause 2(b) ● 50% of the contract value will be paid after completion (USD 42,500/-) is replaced in its entirely with the following Sub-Project pricing description: Sub-Project 3: ●50% of the value will be paid as an advance (USD 27,500/-) on authorisation of the Sub-project subject to clause 2(b) ● 50% of the contract value will be paid after completion (USD 27,500/-) Sub-Project 4: ●50% of the value will be paid as an advance (USD 15,000/-) on authorisation of the Sub-project subject to clause 2(b) ●50% of the contract value will be paid after completion (USD 15,000/-) iv. :
